HALL, Acting Chief Judge.
Andrew Williams appeals his convictions and sentences for robbery with a firearm and first degree murder. We find merit only in his contention that the trial court failed to follow the procedure required by the applicable version of the habitual offender statute in sentencing him to an extended term of imprisonment for the robbery conviction.
The robbery was committed on September 20, 1986, and, therefore, the trial court should have followed the procedure required by the 1985 version of the habitual offender statute. Smith v. State, 561 So.2d 1281 (Fla. 2d DCA 1990). Section 775.084(3), Florida Statutes (1985), required that the trial court determine in a separate proceeding whether sentencing the defendant to an extended term of imprisonment was necessary for the protection of the public from further criminal activity.
Accordingly, we reverse Williams’ sentence for robbery and remand for resentencing. The trial court may again sentence Williams as a habitual offender if the findings required by section 775.084(3), Florida Statutes (1985), are made.
THREADGILL and FULMER, JJ., concur.